Citation Nr: 1818460	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  09-10 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for a right hand disorder, to include a right middle finger disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D.N.


ATTORNEY FOR THE BOARD

Jonathan M. Estes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1978 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

This case was remanded in March 2014 in order to afford the Veteran her requested Board hearing.  In August 2014, the Veteran and D.N. testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record on appeal.  In October 2014 and July 2017, the Board remanded the case for additional development and it now returns for further appellate review.  


FINDING OF FACT

An additional disability of the right hand, to include a finger, did not result from VA treatment.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C. § 1151 for a right hand disorder, to include a right finger disorder, are not met.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. §§ 3.102, 3.361 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
	
While the Veteran has generally disagreed with the opinion rendered by the August 2017 VA examiner, neither she nor her representative has alleged any deficiency with respect to VA's duties to notify or assist. See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Analysis

The Veteran contends that she is entitled to compensation under the provisions of 38 U.S.C. § 1151 for a right hand disorder, to include a right middle finger disorder. In this regard, the Veteran underwent surgery in August 2005 to fix a trigger finger condition in her fourth (ring) finger. She contends that she was given a nerve block anesthetic at her wrist, which caused nerve damage. She reports experiencing altered sensations in her right third (middle) finger, in particular a numbness sensation at the tip of the finger, but also including a tingling or numbing sensation when touching things, and a burning sensation that is triggered by cold weather and rubbing.  See August 2014 Hearing Testimony; August 2016 Veteran Correspondence; August 2017 VA Examination Report.  She also testified that she was not made aware that a numbing sensation in the hands or fingers could be a possible outcome from the anesthesia or surgery.

Compensation under 38 U.S.C. § 1151 is awarded for a qualifying additional disability caused by improper VA treatment.  A disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary of the VA, either by a Department employee or in a Department facility and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C. § 1151; 38 C.F.R. § 3.361.

In Viegas v. Shinseki, the Federal Circuit noted that section 1151 delineates three prerequisites for obtaining disability compensation.  First, a putative claimant must incur a "qualifying additional disability" that was not the result of her own "willful misconduct."  38 U.S.C. § 1151(a).  Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the Veteran" by VA or in a VA facility.  Finally, the "proximate cause" of the Veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or "an event not reasonably foreseeable."  See Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013); 
§ 1151(a)(1)(A), (a)(1)(B).  Thus, section 1151 contains two causation elements-a Veteran's disability must not only be caused by the hospital care or medical treatment she received from VA, but also must be proximately caused by the VA's fault or an unforeseen event. 

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after care or treatment is rendered.  38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  
	
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A medical opinion regarding the Veteran's claim was obtained in June 2016; however the opinion failed to address the Veteran's contentions regarding her right finger disorder.  The file was returned to the examiner who then provided another opinion in August 2017. The examiner was asked whether the Veteran incurred any additional disability to the right hand or fingers as a result of her VA treatment in August 2005, to include as due to the lack of proper treatment, with particular attention given to her claims of developing numbness in her right middle finger due to the use of anesthesia during surgery.

The August 2017 examiner conducted a review of the record, including the remand directives, VA treatment records, the Veteran's lay statements and hearing testimony, and articles submitted by the Veteran, and conducted another interview with the Veteran.  The examiner noted that the Veteran reiterated her belief that "a nerve block at the wrist" done as part of her August 2005 A1 pulley release surgery resulted in permanent numbness in her 3rd (middle) finger.

The examiner explained in detail the function of the nerves in the hand and wrist, noting that peripheral neuropathy is a frequent source of the type of paresthesia of the fingertip the Veteran experiences, and that the Veteran has idiopathic neuropathy that waxes and wanes.  However, she also noted that numbness and tingling in a single finger can also be due to compression of the nerve, irritation, or damage.

The examiner also described the type of surgery the Veteran underwent, and the normal uses of anesthesia in such a surgery.  The examiner then explained that the operative notes from the August 2005 surgery indicate that a local anesthesia in the form of 2 milliliters (ml) of lidocaine was infiltrated, presumably around the finger, under monitored anesthesia care.  In this regard, the examiner noted that there was no mention of a nerve block at the wrist, the operative records do not suggest a wrist block was used, and the examiner did not believe a wrist block was used.  

In this regard, the examiner explained the differences in types of anesthesia used in hand surgeries. She explained, citing to medical literature on hand anesthesia, detailing the differences between a digital block (2-3 ml local anesthetic directed toward each digital nerve radial and ulnar to the flexor), transthecal anesthesia (injection of 2 ml of an anesthetic agent directly into the flexor sheath proximal to the A1 pulley), a subcutaneous block (1-2 ml of anesthetic solution injected just below the skin in the middle of flexor crease at the base of the finger and then massaging the solution into the tissues), and a wrist block (3-5 ml anesthesia used for each nerve block the median, ulnar, superficial radial, and dorsal ulnar cutaneous nerves).  She noted that the wrist block technique is not performed for simple finger surgeries, and that both infiltration and nerve blocks are local anesthesia, but are distinct entities. 

The examiner opined that the electronic medical record documentation does not show enough anesthetic agent was used to indicate a wrist block was placed.  She again noted that a wrist block was not documented or indicated in this type of surgery, which involved a very minor digital procedure.  The 2 ml dose of lidocaine would indicate a local anesthesia with infiltration of tissue only.

In regard to the burning sensation the Veteran reported experiencing, the examiner opined that the burning quality of the pain points to a nerve issue, and is a common symptom of peripheral neuropathy.  The examiner conceded that, while there could be some element of compression along the nerve pathway, she did not believe it could be due to the Veteran's surgery on her ring finger since the intersection of nerves that would affect her middle finger is in the area below each digit.

Finally, the examiner related the Veteran's current symptoms to conditions and symptoms she experienced before VA treatment.  The examiner noted that the first evidence of a problem with the right middle finger was present before the surgery in August 2005.  She specifically referenced neurology notes from March 2003 where the Veteran reported experiencing a pain in her right index finger that she described as "burning."  She equated the burning sensation of the index finger at that time to the burning sensation the Veteran currently describes.  She further noted the Veteran was diagnosed with fibromyalgia in 2004, which the examiner noted as a possible cause for the current symptoms, citing to medical literature indicating that about 50 percent of those diagnosed with fibromyalgia have damage to the nerves of the skin.

In conclusion, the examiner found that it was less likely than not that the Veteran's right hand or fingers sustained an additional disability or increase in severity as a result of VA care.  The examiner found no evidence that a nerve block was used as the Veteran contends; rather, the amount of lidocaine used points away from nerve block and towards a local anesthetic infiltration.  Moreover, the examiner identified two potential diagnoses the Veteran had that would account for the numbness in the fingertip.

The Board finds that compensation under 38 U.S.C. § 1151 for a right hand disorder, including a right middle finger disorder, is not warranted because the VA care provided to the Veteran did not result in an additional disability or an increase in severity of existing disorders.

The Board affords great probative weight to the August 2017 opinion.  In this regard, the opinion is based on a thorough review of the record, including the Veteran's treatment records, and her lay statements, which the examiner specifically addresses in the opinion.  Further, the opinion considered all the relevant evidence of record, and relied on such records, citing to them throughout the opinion.  Finally, the examiner offered a clear conclusion with extensive supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Board acknowledges that the Veteran sincerely believes a wrist block was administered during the operation on her right hand, and the wrist block damaged the nerves in her right middle finger.  In support of such a procedure, the Veteran has submitted numerous articles and videos detailing the possible anesthetic procedures for hand surgeries, notably an article from "The Hand and Wrist Center" discussing anesthetic uses in hand surgeries.  Such evidence could constitute competent medical evidence to support the Veteran's contentions.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the [claimant]'s claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra.)).

The Board finds the medical articles and videos in this case only provide general information as to possible anesthetic procedures for hand surgeries.  They do not provide any clinical or Veteran specific evidence that substantiates the contention that a wrist block was actually used in her operation, or that such a wrist block caused her current symptoms.  Furthermore, the articles provide the same general evidence which was used by the August 2017 examiner to support her finding that a wrist block was not used in the operation.  Consequently, without a corresponding competent opinion, the Board this information to not be relevant as to the matter for consideration and, therefore, is afforded no probative weight.  Wallin, supra; Sacks, supra. 

The Board also affords the Veteran's contention that a wrist block was used in her surgery no probative weight.  The Board acknowledges that the Veteran has some medical knowledge based on her education and previous employment as a medical transcriptionist; however, the record does not demonstrate that she possesses clinical or diagnostic medical knowledge or skills to identify the type of anesthetic procedure used during her operation.  The Veteran is certainly competent to describe the treatment she received, however the type of anesthetic procedure performed is a complex medical question that the Veteran is not competent to answer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Similarly, the etiology of her current symptoms is also a complex medical question that the Veteran is not competent to answer.  Id. 

Notwithstanding the foregoing, the Veteran is competent to describe the location where she received a shot, such as the administering of a local anesthesia.  The Veteran contends that she received anesthesia in the wrist.  In a November 2017 correspondence, the Veteran stated that she was awake when the lidocaine was administered and it was injected in her wrist.  The Board, however, finds this statement is contradicted by the record.  The August 2017 examiner fully explained the anesthetic procedures and the requirements for a wrist block, which she stated need at least 3-5 ml for each nerve.  In this case only 2 ml of anesthetics were used. Further, the language used in describing the procedure contained the operative term "infiltration," which the examiner clearly distinguished between a wrist block.  Consequently, the Board finds that the probative medical evidence of record and the examiner's opinion weighs heavily against the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore, the Board finds that the Veteran's statements regarding the application of anesthesia in her wrist or a wrist block, while honestly held, are erroneous and therefore the Board affords them no probative weight.

In sum, the only probative opinion of record regarding the etiology of the Veteran's current right hand disorder is the August 2017 opinion.  Consequently, the Board finds that compensation under 38 U.S.C. § 1151 such disorder, is not warranted.  As the preponderance of the evidence shows that the Veteran did not incur additional disabilities or an increase in the severity of existing disabilities as a result of proper and appropriate VA treatment, the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Compensation under 38 U.S.C. § 1151 for a right hand disorder, to include a right middle finger disorder, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


